UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 05-1433




In Re:   GARY IVAN TERRY,

                                                            Debtor.

- - - - - - - - - - - - - -

GARY IVAN TERRY,

                                                Debtor - Appellant,

           versus


SARAH F. SPARROW,

                                                Trustee - Appellee.




Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-03-1195-1; BK-01-10059)


Submitted: March 30, 2006                      Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Gary Ivan Terry, Appellant Pro Se. Sarah Flintom Sparrow, Cynthia
Munk Swindlehurst, TUGGLE, DUGGINS & MESCHAN, PA, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Gary Ivan Terry seeks to appeal from the district court’s

order dismissing his appeal from the bankruptcy court’s orders

denying his motions to review an agency decision, to dismiss the

bankruptcy case, and to remove the bankruptcy trustee.     We have

reviewed the record and find no reversible error.   Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.    See Terry v. Sparrow,

Nos. CA-03-1195-1; BK-01-10059 (M.D.N.C. filed Mar. 30, 2005;

entered Mar. 31, 2005 & Apr. 22, 2005).     Additionally, we deny

Terry’s motions for a rehearing of the denial of his motion to

disqualify counsel for the Appellee, for sanctions, for appointment

of counsel, for review under the Administrative Procedures Act of

Appellee’s informal brief, to expedite oral argument, and to

consolidate this appeal with three other pending appeals.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -